Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.	

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/29/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, filed 7/29/21, and IDS, filed 8/02/21, have been entered.

2.   Claims 34, 55-74, and newly added Claim 75 are under examination.

3.   In view of Applicant’s amendments all previous rejections  have been withdrawn.  New rejections follow.  Applicant’s arguments have been rendered moot.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 34, 55-74, and newly added Claim 75 are rejected under 35 U.S.C., second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention: 
A) Claim 34 is non-sensical; note that a sample of T cells extracted from the subject of the claim would comprise cells that were CD4+, CD45RO+, and CD62L+.  But it is noted that the claim does not require labels which bind those 3 markers (the claim encompasses the use of any first-third labels), thus, there would be no way to identify cells that were positive for any combination of said labels as is recited in the claim.  Note that Claim 69 is included in the rejection because it recites only use of anti-CD45RO and anti-CD62L antibodies (no anti-CD4 antibody). 

	
6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 34-69 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art 

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

As set forth above, Claim 34 recites the use any 3 labels whatsoever.  Clearly, the use of any 3 labels would not allow for the measurement of cells that are CD4+, CD45RO+, or CD62L+ as is required by the claim.  The additional limitations of dependent claims 55-69 do not correct the deficiency.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims and the contradictory showing of the specification it would take undue trials and errors to practice the claimed invention.


8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.   Claims 34, 55-74, and newly added Claim 75, are rejected under 35 U.S.C. 103(a) each as being unpatentable over WO 2009/120341 (of record) in view of Janeway et al. (2005, of record).

WO 2009/120341 teaches that a decreased percentage of CD62L+/CD45RA- CD4+ central memory cells indicates a patient’s increased likelihood of responding to an immunosuppressive therapy (an effective therapy for an autoimmune disease) (see particularly page 7) including type 1 diabetes (see particularly page 11).  The reference further teaches the use of biological samples and antibodies, including anti-CD45RO antibodies, for said detection by flow cytometry (see particularly pages 7 and 8).  The reference specifically teaches that a decrease in CD4+ central memory T cells is predictive of an increased likelihood of a patient response to an immunosuppressive therapy for autoimmune disease.
	
	The reference differs from the claimed invention only in that it does not teach that CD4+ central memory T cells are CD45RO+.

Janeway et al. teach that CD4+ central memory T cells are CD45RO+ (see particularly page 452, Figure 10.35).

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the CD45RO marker as a marker for CD4+ central memory T cells in the method of the ‘341 document given the teachings of Janeway et al. that CD4+ central memory T cells are CD45RO+.  Also note that the skilled artisan at the time of the invention would have known that the positive selection of CD45RO+ T cells would give a more accurate measure of the central memory T cell subpopulation than would the negative selection of CD45RA- T cells as Janeway et al. teach that CD4+ central memory T cells are positive for both CD45RO and CD45RA.  Thus, the methods of the claims comprise no more that the routine optimization of therapy depending on the levels of the T cell markers of the references and claims.  That is, if the therapy has worked, i.e., the ratio of naïve T cells to central memory T cells has increased, then therapy can be discontinued.  Conversely, if said ratio has not increased therapy is continued.

10.  No claim is allowed. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 11/01/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644